DETAILED ACTION

Status of Claims
	This is the first action on the merits. Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Figs. 2A and 2B, in step 110, “snon-human” appears as if it should read “non-human”;
In fig. 1M, “Identifier unit 4915” is not supported in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026] on page 9 of the specification appears to be missing a closing parenthesis;
The examiner notes that the reference numbers of fig. 1B and the corresponding descriptions in the disclosure starting in paragraph [0018] of page 10 of the specification do not match and should be corrected;
Paragraphs [00146-00147] refer to contents of figure 1P that are not supported by fig. 1P of the drawings;
Paragraphs [00155-00162] refer to figure 2D which is not included in the drawings;
The examiner notes that the content of fig. 1Q and the corresponding descriptions in the disclosure starting in paragraph [00233] of page 26 of the specification do not match and should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 14, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Regarding claim 1, the claim falls under a statutory category as it recites a method including at least one step. Regarding claim 14, the claim falls under a statutory category as it recites a non-transitory computer readable medium.
Step 2a) Prong One: Claims 1 and 14 recite a judicial exception. The claims recite processing sensed information, wherein the processing comprises searching for at least one of obtained non-human animal crossing identifiers; and when finding one of the non-human animal crossing situation identifier then responding to the finding. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
Step 2a) Prong Two: Claim 1 or 14 does not integrate the abstract idea into a practical application. The claims recite an element of “obtaining by a vehicle computerized system, non-human animal crossing situation identifiers; wherein a non-human animal crossing situation identifier is (a) an identifier of the non-human animal, or (b) a predictor of a future non-human animal crossing event; [and] obtaining sensed information regarding an environment of the vehicle”; these steps are recited at a high level of generality (i.e. as a general means of obtaining the specified information), and amounts to mere data gathering, which is a form of extra-solution activity. Other than reciting “a non-transitory computer readable medium that stores instructions” and “by a vehicle computerized system,” nothing in the claim elements preclude the steps from being performed in the mind. For example, but for the “non-transitory computer readable medium” and “vehicle computerized system” language, the claim encompasses obtaining and processing data, and generically “responding to the finding”, which is understood to be a simple judgment as the processing and is recited at a high level of generality. The mere recitation of “a non-transitory computer readable medium that stores instructions” and “by a vehicle computerized system” does not take the claim limitations out of the mental process grouping. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2b: Claims 1 and 14 are ineligible, as the additional elements in the claim amounts to no more than insignificant extra-solution activity. The steps of “obtaining by a vehicle computerized system, non-human animal crossing situation identifiers; wherein a non-human animal crossing situation identifier is (a) an identifier of the non-human animal, or (b) a predictor of a future non-human animal crossing event; [and] obtaining sensed information regarding an environment of the vehicle” are not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.
The dependent claims 5-6 and 18-19 do not add anything significantly more to the abstract idea. Claims 5-6 and 18-19 merely recite additional abstract steps and insignificant extra-solution activity.
	The examiner notes that dependent claims 2-4, 7-13, and 15-17 do integrate the abstract idea into a practical application and are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pohl (US 2019/0225214 A1).

	Regarding claim 1, Pohl discloses a method for non-human animal crossing alert, the method comprises:
obtaining by a vehicle computerized system (In fig. 1A and paragraph [0077], Pohl discloses a vehicle collision avoidance apparatus), non-human animal crossing situation identifiers (In paragraph [0077], Pohl discloses that the vehicle receives an animal tracking signal containing animal attribute data); wherein a non-human animal crossing situation identifier is (a) an identifier of the non-human animal, or (b) a predictor of a future non-human animal crossing event (In paragraph [0080], Pohl discloses that the vehicle receives animal tracking signals and processes the animal attribute data transmitted as part of the animal tracking signal and, for example, may determine that an animal has a projected path and will be in the path of the vehicle; see also paragraphs [0103-0106] where Pohl discloses that the animal attribute data may include species, sex, velocity, and/or acceleration of the animal; the examiner understands the animal tracking signal and animal attribute data to at least identify the animal [an identifier of the non-human animal] and provide information to determine if the animal will be in the path of the vehicle [a predictor of a future non-human animal crossing event]);
obtaining sensed information regarding an environment of the vehicle (In paragraph [0078], Pohl discloses that the vehicle receives data from an animal tracking device 120 which includes, for example, GPS sensor 154, accelerometer 156, and any number of sensors to measure other animal attributes; see also paragraphs [0084-0086] where Pohl discloses that the vehicle may be equipped with one or more image sensors 116 to determine the presence of an animal and may be able to capture images of the vehicle's vicinity to generate a map to determine a safe vehicle action based on the map of the vehicle's surroundings);
processing the sensed information, wherein the processing comprises searching for at least one of the non-human animal crossing identifiers (In paragraph [0084], Pohl discloses that the one or more processors of the vehicle may process the animal attribute data and the captured images in tandem to determine a vehicle action, and by using both animal attribute data and captured images, the processors may be able to determine the best vehicle action); and
when finding one of the non-human animal crossing situation identifier then responding to the finding (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 2, Pohl further discloses wherein the responding comprises at least one out of:
(ii) evaluating a probability of occurrence of the future non-human animal crossing event (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data, where the live data may include the animal attributes included with a received animal tracking signal);
(iii) estimating a behavior of the non-human animal (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data, where the live data may include the animal attributes included with a received animal tracking signal);
(iv) estimating an outcome of a current or future non-human animal crossing event (In paragraphs [0080-0081], Pohl discloses that the one or more processors of the vehicle may determine if the animal has a projected path in the path of the vehicle, where a determination that the animal will be in the path of vehicle indicates a vehicle action may be needed to prevent collision, and a determination that the animal will not be in the path of the vehicle indicates that no vehicle action is necessary to avoid collision);
(v) generating an ADAS response (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal); and
(vi) generating an autonomous driving response (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 4, Pohl further discloses wherein the ADAS response comprises controlling an aspect of driving a vehicle (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 5, Pohl further discloses uploading to a memory of the vehicle computerized non-human animal crossing situation identifiers that are relevant to a location of the vehicle (In paragraph [0047], Pohl discloses that a trained neural network for wildlife movement prediction using the data from the animal tracking signal may predict an animal movement and be further trained; in paragraph [0049], Pohl discloses that a neural network of wild-life movements within a local distance may be used to more accurately predict animal movement and/or behavior, where only data for animals tracked within a 5 km radius of the vehicle's position may be used to train a neural network [non-human animal crossing situation identifiers that are relevant to a location of the vehicle]; see also paragraph [0068], where Pohl discloses that the artificial intelligence tools may be stored on a vehicle memory).

Regarding claim 6, Pohl further discloses selecting the non-human animal crossing situation identifiers that are relevant to the location of the vehicle out of a non-human animal crossing situation identifiers associated with a dynamic map in which a relevancy per location is dynamically updated (In paragraph [0049], Pohl discloses that a neural network of wild-life movements within a local distance may be used to more accurately predict animal movement and/or behavior, where only data for animals tracked within a 5 km radius of the vehicle's position may be used to train a neural network [the non-human animal crossing situation identifiers that are relevant to the location of the vehicle are selected]; the examiner understands that the data for animals within a 5 km radius of the vehicle’s position must at least be selected from a dynamic map in which a relevancy per location is dynamically updated, where the positions of the animals and the vehicle must at least be “dynamically updated” over time, where the relevancy of the animal data [whether or not the animal is within a 5 km radius of the vehicle's position] is correspondingly updated over time).

Regarding claim 7, Pohl further discloses obtaining by the vehicle computerized system, non-human animal crossing predictor, wherein the non-human crossing predictor comprise information about non-human animal crossing situations and non-human animal crossing situations probabilities (In paragraph [0051], Pohl discloses that data other than animal attribute data may be provided and used, for example, real-time data such as data that a specific street through a forest has not had any vehicle traffic might indicate that wildlife are more likely to approach a road because it has not had any recent vehicle traffic, where using the live wildlife tracking data and the historical vehicle traffic data, an artificial intelligence tool may predict that the vehicle is approaching a possible collision with the wildlife); and 
wherein the responding to the finding comprises performing at least one out of
(i) determining the non-human animal crossing situation probability (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data).

Regarding claim 10, Pohl further discloses generating an ADAS response when finding the non-human animal crossing situation identifier (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 12, Pohl further discloses wherein the ADAS response comprises controlling an aspect of driving a vehicle (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 14, Pohl discloses a non-transitory computer readable medium that stores instructions (In paragraph [0187], Pohl discloses a non-transitory computer readable medium storing instructions thereon that, when executed via one or more processors of a vehicle, control the vehicle to perform the methods of the disclosure) for:
obtaining by a vehicle computerized system (In fig. 1A and paragraph [0077], Pohl discloses a vehicle collision avoidance apparatus), non-human animal crossing situation identifiers (In paragraph [0077], Pohl discloses that the vehicle receives an animal tracking signal containing animal attribute data); wherein a non-human animal crossing situation identifier is (a) an identifier of the non-human animal, or (b) a predictor of a future non-human animal crossing event (In paragraph [0080], Pohl discloses that the vehicle receives animal tracking signals and processes the animal attribute data transmitted as part of the animal tracking signal and, for example, may determine that an animal has a projected path and will be in the path of the vehicle; see also paragraphs [0103-0106] where Pohl discloses that the animal attribute data may include species, sex, velocity, and/or acceleration of the animal; the examiner understands the animal tracking signal and animal attribute data to at least identify the animal [an identifier of the non-human animal] and provide information to determine if the animal will be in the path of the vehicle [a predictor of a future non-human animal crossing event]);
obtaining sensed information regarding an environment of the vehicle (In paragraph [0078], Pohl discloses that the vehicle receives data from an animal tracking device 120 which includes, for example, GPS sensor 154, accelerometer 156, and any number of sensors to measure other animal attributes; see also paragraphs [0084-0086] where Pohl discloses that the vehicle may be equipped with one or more image sensors 116 to determine the presence of an animal and may be able to capture images of the vehicle's vicinity to generate a map to determine a safe vehicle action based on the map of the vehicle's surroundings);
processing the sensed information, wherein the processing comprises searching for at least one of the non-human animal crossing identifiers (In paragraph [0084], Pohl discloses that the one or more processors of the vehicle may process the animal attribute data and the captured images in tandem to determine a vehicle action, and by using both animal attribute data and captured images, the processors may be able to determine the best vehicle action); and
when finding one of the non-human animal crossing situation identifier then responding to the finding (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 15, Pohl further discloses wherein the responding comprises at least one out of:
evaluating a probability of occurrence of the future non-human animal crossing event (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data, where the live data may include the animal attributes included with a received animal tracking signal);
estimating a behavior of the non-human animal (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data, where the live data may include the animal attributes included with a received animal tracking signal);
estimating an outcome of a current or future non-human animal crossing event (In paragraphs [0080-0081], Pohl discloses that the one or more processors of the vehicle may determine if the animal has a projected path in the path of the vehicle, where a determination that the animal will be in the path of vehicle indicates a vehicle action may be needed to prevent collision, and a determination that the animal will not be in the path of the vehicle indicates that no vehicle action is necessary to avoid collision);
generating an ADAS response (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal); and
generating an autonomous driving response (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 17, Pohl further discloses wherein the ADAS response comprises controlling an aspect of driving a vehicle (In paragraph [0080], Pohl discloses that based on the determination that animal will be in the path of vehicle, processors may control vehicle to reduce its headlights as to not blind the animal, honk its horn to scare animal out of the path of vehicle, change lanes to avoid a collision with animal, and any number of vehicle actions that may prevent a collision between vehicle and animal).

Regarding claim 18, Pohl further discloses uploading to a memory of the vehicle computerized non-human animal crossing situation identifiers that are relevant to a location of the vehicle (In paragraph [0047], Pohl discloses that a trained neural network for wildlife movement prediction using the data from the animal tracking signal may predict an animal movement and be further trained; in paragraph [0049], Pohl discloses that a neural network of wild-life movements within a local distance may be used to more accurately predict animal movement and/or behavior, where only data for animals tracked within a 5 km radius of the vehicle's position may be used to train a neural network [non-human animal crossing situation identifiers that are relevant to a location of the vehicle]; see also paragraph [0068], where Pohl discloses that the artificial intelligence tools may be stored on a vehicle memory).

Regarding claim 19, Pohl further discloses selecting the non-human animal crossing situation identifiers that are relevant to the location of the vehicle out of a non-human animal crossing situation identifiers associated with a dynamic map in which a relevancy per location is dynamically updated (In paragraph [0049], Pohl discloses that a neural network of wild-life movements within a local distance may be used to more accurately predict animal movement and/or behavior, where only data for animals tracked within a 5 km radius of the vehicle's position may be used to train a neural network [the non-human animal crossing situation identifiers that are relevant to the location of the vehicle are selected]; the examiner understands that the data for animals within a 5 km radius of the vehicle’s position must at least be selected from a dynamic map in which a relevancy per location is dynamically updated, where the positions of the animals and the vehicle must at least be “dynamically updated” over time, where the relevancy of the animal data [whether or not the animal is within a 5 km radius of the vehicle's position] is correspondingly updated over time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 2019/0225214 A1), in view of Vose (US 10,417,914 B1).

	Regarding claim 3, although Pohl discloses in paragraph [0038] offering an alternate route if a route is deemed to be high risk, Pohl does not explicitly disclose wherein the ADAS response comprises recommendation aimed to a human driver.
	However, Vose teaches wherein the ADAS response comprises recommendation aimed to a human driver (From column 6 line 54 to column 6 line 67, Vose teaches generating and communicating an alert or notification that warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision; from column 10 line 47 to column 10 line 64, Vose teaches that the notification may include information that alerts the vehicle operator to pay extra attention to the possibility that the particular animal may interfere with the path of the vehicle or may indicate that the vehicle operator should pay extra attention for deer that may enter the roadway from the right side of the road, for example).
	Vose is considered to be analogous to the claimed invention in that they both pertain to recommending an action to a vehicle operator based on a risk of collision with an animal. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the method as disclosed by Pohl. This may be advantageous in that the human driver may be afforded judgment and control in responding to the potential animal collision while increasing safety by providing relevant information to assist the driver in avoiding the collision, for example.

	Regarding claim 8, Pohl further discloses determining the non-human animal crossing situation probability (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data).
	Although in fig. 6 and paragraphs [0091-0093] Phol discloses determining if the animal will come into the path of the vehicle based on the processing by the artificial intelligence tool and controlling the vehicle based on determining whether or not the animal will come into the path of the vehicle, Pohl does not explicitly disclose determining whether to generate the non-human animal crossing alert based on the non-human animal crossing situation probability.
	However, Vose teaches determining whether to generate the non-human animal crossing alert based on the non-human animal crossing situation probability (From column 6 line 54 to column 6 line 67, Vose teaches generating and communicating an alert or notification that warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision).
Vose is considered to be analogous to the claimed invention in that they both pertain to recommending an action to a vehicle operator based on a risk of collision with an animal. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the method as disclosed by Pohl. This may be advantageous in that the human driver may be afforded judgment and control in responding to the potential animal collision while increasing safety by providing relevant information to assist the driver in avoiding the collision, for example.

	Regarding claim 9, Pohl further discloses determining the non-human animal crossing situation probability (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data).
	Pohl does not explicitly disclose including, in the non-human animal crossing alert, information about the non-human animal crossing situation probability.
	However, Vose teaches including, in the non-human animal crossing alert, information about the non-human animal crossing situation probability (From column 6 line 54 to column 6 line 67, Vose teaches generating and communicating an alert or notification that warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision, where the alert or notification may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information such as information pertaining to the specific factors used to determine that the vehicle may be at an elevated risk for an animal collision).
Vose is considered to be analogous to the claimed invention in that they both pertain to recommending an action to a vehicle operator based on a risk of collision with an animal. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the method as disclosed by Pohl. This may be advantageous in that the human driver may be afforded judgment and control in responding to the potential animal collision while increasing safety by providing relevant information to assist the driver in avoiding the collision, for example.

Regarding claim 11, although Pohl discloses in paragraph [0038] offering an alternate route if a route is deemed to be high risk, Pohl does not explicitly disclose wherein the ADAS response comprises recommendation aimed to a human driver.
However, Vose teaches wherein the ADAS response comprises recommendation aimed to a human driver (From column 6 line 54 to column 6 line 67, Vose teaches generating and communicating an alert or notification that warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision; from column 10 line 47 to column 10 line 64, Vose teaches that the notification may include information that alerts the vehicle operator to pay extra attention to the possibility that the particular animal may interfere with the path of the vehicle or may indicate that the vehicle operator should pay extra attention for deer that may enter the roadway from the right side of the road, for example).
Vose is considered to be analogous to the claimed invention in that they both pertain to recommending an action to a vehicle operator based on a risk of collision with an animal. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the method as disclosed by Pohl. This may be advantageous in that the human driver may be afforded judgment and control in responding to the potential animal collision while increasing safety by providing relevant information to assist the driver in avoiding the collision, for example.

Regarding claim 13, Pohl further discloses obtaining the non-human animal crossing predictor; wherein the non-human animal crossing predictor are generated by a learning process (In paragraph [0051], Pohl discloses that data other than animal attribute data may be provided and used, for example, real-time data such as data that a specific street through a forest has not had any vehicle traffic might indicate that wildlife are more likely to approach a road because it has not had any recent vehicle traffic, where using the live wildlife tracking data and the historical vehicle traffic data, an artificial intelligence tool may predict that the vehicle is approaching a possible collision with the wildlife) that comprises: 
obtaining sensed information (In paragraph [0088], Pohl discloses an artificial intelligence tool that may be trained to determine a most likely behavior or movement based on the historical and live data [sensed information]);
classifying the sensed information based on at least the species of the non-human animals (In paragraphs [0053-0066], Pohl discloses that the input data that is used to determine animal behavior may include species; the examiner understands training the artificial intelligence tool based on historical and live data classified based on species must be at least one example of a disclosed embodiment, where species is a factor used to determine animal behavior); and 
determining, per specie, non-human animal crossing situations and non-human animal crossing situations probabilities (In paragraphs [0053-0066], Pohl discloses that the input data that is used to determine animal behavior may include species).
Pohl does not disclose wherein the sensed information was obtained during non-human animal crossing events and before and in timing proximity to the non-human animal crossing events.
However, Vose teaches wherein the sensed information was obtained during non-human animal crossing events and before and in timing proximity to the non-human animal crossing events (From column 11 line 35 to column 12 line 26, Vose teaches that upon a vehicle colliding with an animal [non-human animal crossing event], an animal collision report may be generated which may be supplemented with photographs or video of the collision or the area surrounding the collision [sensed information obtained during non-human animal crossing events and before and in timing proximity to the non-human animal crossing events] in order to update a machine learning algorithm for assessing the level of risk for the vehicle to experience an animal collision).
Vose is considered to be analogous to the claimed invention in that they both pertain to using sensor data obtained during and in proximity to an animal crossing event for training in a learning process. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the method as disclosed by Pohl, where Pohl already discloses training its artificial intelligence tool with historical and live data in paragraph [0088]. Training the artificial intelligence tool with data captured in proximity to a collision as taught by Cose may be advantageous, where the data can provide examples of the behavior of the animal with which the vehicle collided and its contextual circumstances, for example.

Regarding claim 16, although Pohl discloses in paragraph [0038] offering an alternate route if a route is deemed to be high risk, Pohl does not explicitly disclose wherein the ADAS response comprises recommendation aimed to a human driver.
However, Vose teaches wherein the ADAS response comprises recommendation aimed to a human driver (From column 6 line 54 to column 6 line 67, Vose teaches generating and communicating an alert or notification that warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision; from column 10 line 47 to column 10 line 64, Vose teaches that the notification may include information that alerts the vehicle operator to pay extra attention to the possibility that the particular animal may interfere with the path of the vehicle or may indicate that the vehicle operator should pay extra attention for deer that may enter the roadway from the right side of the road, for example).
Vose is considered to be analogous to the claimed invention in that they both pertain to recommending an action to a vehicle operator based on a risk of collision with an animal. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vose with the non-transitory computer readable medium as disclosed by Pohl. This may be advantageous in that the human driver may be afforded judgment and control in responding to the potential animal collision while increasing safety by providing relevant information to assist the driver in avoiding the collision, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
St. Romain II (US 2021/0390351 A1) teaches that a vehicle can extrapolate known behaviors for known classes such as different types of animals.
Klein (US 2021/0316747 A1) teaches an animal collision alert assembly.
Wientjes (US 2021/0164177 A1) teaches an anti-collision wildlife road sign system.
Sakurada (US 2020/0293035 A1) teaches raising a degree of accuracy in detecting a wild animal in an area around the vehicle under certain circumstances.
Carnell (US 2020/0156784 A1) teaches selecting a deterrence strategy based on a specific species of animal.
Meier (US 2018/0354505 A1) teaches reducing vehicle and animal collisions.
Shambik (US 2017/0154241 A1) teaches detecting an animal in a vicinity of a vehicle, where an animal’s behavior model is sensitive to the animal’s type.
Morales Teraoka (US 2016/0355181 A1) teaches a collision avoidance assistance device for a vehicle which determines a type of animal detected and corresponding behavior characteristics for the determined type of animal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665